Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ni (US 2016/0050684) teaches a system for scheduling access points in which antenna beam direction is optimized. Malik et al. (US 2006/0274776) teaches a CSMA method in which stations are grouped according to location in directional beam coverage area. Wang (US 2016/0037544) teaches a method for using unlicensed or shared spectrum in which interfering signals are avoided.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        4/28/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466